Citation Nr: 0604217	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  95-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling before June 5, 2003 and as 30 
percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R.F.D. 




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1954.  He received, among other service awards, the 
Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an initial compensable 
rating of 10 percent for PTSD (effective on April 29, 1988, 
the date of receipt of the original service connection 
claim), for which the Board granted service connection in a 
March 1994 decision.  A May 2005 rating decision increased 
the rating for PTSD to 30 percent effective June 5, 2003.  
The question of the evaluation of the veteran's PTSD 
nonetheless remains before the Board on appeal, as this 
rating still does not equate to maximum available benefit.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In October 1998 and in September 2003, the Board remanded the 
increased rating claim for further evidentiary development.  
In February 2003, the Board also directed additional 
development on its own pursuant to then-effective Board 
policy.  The Board finds that all required actions, including 
due process-related requirements and Board remand directives, 
have been completed.  The matter is properly before the Board 
for appellate adjudication.    




FINDINGS OF FACT

1.  PTSD is manifested by no more than definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

2.  PTSD is manifested by no more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events). 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent, 
but no higher, are met for PTSD before June 5, 2003.  38 
U.S.C.A. §§ 1155, 5017(b) (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005). 

2.  The criteria for an increased evaluation higher than 30 
percent for PTSD as of  June 5, 2003, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - PTSD

Service connection was granted for PTSD in a March 1994 Board 
decision.  Consistent with this decision, the RO issued a 
November 1994 rating decision reflecting the grant of service 
connection, and assigned an initial compensable disability 
rating of 10 percent, effective April 29, 1988, the date on 
which the original PTSD service connection claim was 
received.  During the appeal, in May 2005, the RO increased 
the rating to 30 percent effective June 5, 2003.  In cases 
where, as here, the veteran appeals the initial percentage 
assigned, "staged" ratings could be assigned as of the date 
of the filing of the original service connection claim in 
April 1988, if the evidence warrants.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  

Disability evaluation focuses upon limitation of the ability 
of the body as a whole to function under ordinary conditions 
of daily life, including employment.  38 C.F.R. 
§ 4.10 (2005).  VA assigns disability ratings for PTSD in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Rating criteria for mental disorders, including 
PTSD, were revised during the appeal period, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695, 52,700 (1996), 
and current Diagnostic Code 9411 (2005) reflects the 
revisions.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, implementation of such 
criteria cannot be any earlier than the effective date of 
revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  

In light of the foregoing and in consideration of Fenderson, 
the Board has considered old and new criteria.  It concludes 
that: (1) employing the benefit-of-reasonable doubt rule, an 
increased rating to 30 percent, but not higher, is warranted 
based on old criteria in effect before November 7, 1996, 
through June 4, 2003; and (2) a rating higher than 30 percent 
is not warranted under new criteria from June 5, 2003 
forward.

PTSD Criteria

Old PTSD rating criteria, found in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), provided for a noncompensable 
rating with evidence of neurotic symptoms which somewhat 
adversely affect relationships with people but which do not 
cause impairment of working ability.  A 10 percent rating was 
assigned where the evidence presented less than criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

A 30 percent rating was assigned with evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  In Hood v. Brown, 4 Vet. 
App. 301 (1993), the United States Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims, 
hereinafter Court) stated that the term "definite" in the 
former 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 38 U.S.C.A. 
§ 7104(d)(1)(West 1991).  In a precedent opinion dated 
November 9, 1993, VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. Reg. 4,753 (1994).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c).

A 50 percent rating was assigned where psychoneurotic 
symptoms reduced reliability, flexibility, and efficiency 
levels so as to result in considerable industrial impairment, 
and with considerable impairment of the ability to establish 
or maintain effective or favorable relationships with people.  

A 70 percent rating was assigned with symptoms resulting in 
severe impairment of ability to establish and maintain 
effective or favorable relationships with people, and which 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 100 percent evaluation is assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

Under current PTSD criteria in Diagnostic Code 9411, in 
38 C.F.R. § 4.130 (2005), effective November 7, 1996, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.    

The next higher schedular rating of 70 percent may be 
assigned under Diagnostic Code 9411 (2005) with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

The maximum 100 percent rating is to be assigned under 
Diagnostic Code 9411 (2005) with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Entitlement to a rating higher than 10 percent before June 5, 
2003 

The initial 10 percent rating was based on old criteria in 
effect before November 7, 1996.  Therefore, the Board will 
first consider whether a rating higher than 10 percent is 
warranted thereunder.  It concludes that, overall, the 
evidence supports a conclusion that impairment due to PTSD 
was more nearly approximate to the criteria for a 30 percent 
rating, but not higher, before June 5, 2003, under old 
criteria.  38 C.F.R. § 4.7.  Any reasonable doubt against the 
assignment of a 30 percent rating has been resolved 
favorably.  38 C.F.R. § 4.3.   

Basically, a 30 percent rating is assigned under old criteria 
with definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Unlike the old criteria, new criteria provide 
specific examples of the types of manifestations commensurate 
to such rating.  A 30 percent rating under new criteria 
requires evidence of occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms like depressed mood, anxiety, 
suspiciousness, occasional panic attacks, chronic sleep 
impairment, and mild memory loss.  As such, while the Board 
assigns the 30 percent rating under old criteria, it 
discusses the evidence bearing in mind the specific symptoms 
listed in the new criteria that are instructive as to the 
extent of psychiatric impairment.    

The veteran has consistently reported sleep disturbance, and 
apparently irritability associated therewith, which could be 
associated with PTSD, given his reports of "memories of the 
war."  See, e.g., June 2002 C&P examination report.  Other 
manifestations consistently reported include fear of losing 
control of his anger impulses, depression, anxiety, lack of 
energy, and sadness.  Impairment caused by such symptoms 
reportedly have affected his ability initiate and be engaged 
in social activities, as he consistently reports lack of 
desire or energy to be around people, although he does have 
immediate family members in his life.  For instance, during 
the June 2002 C&P examination, he said he stays at home all 
day.  Thus, these manifestations arguably indicate some 
"disturbances of motivation and mood" as specified in the 
new criteria for a 50 percent rating; however, other symptoms 
commensurate to a 50 percent rating are not shown based on 
the totality of the evidence.  They most closely reflect 
impairment at a 30 percent rating.  

To merit a 50 percent under old criteria, psychoneurotic 
symptoms must have resulted in reduced reliability, 
flexibility, and efficiency levels so as to result in 
considerable impairment occupationally.  Socially, there must 
be considerable impairment of the ability to establish or 
maintain effective or favorable relationships.  New criteria 
provide examples of symptoms indicating cognitive or thought 
abnormalities, like impaired judgment, impaired abstract 
thinking, or difficulty understanding complex commands; and 
memory impairment extensive enough to permit, e.g., retention 
of only highly learned materials.  Other symptoms include 
circumstantial, circumlocutory, or stereotyped speech.  

Throughout the appeal period, the veteran has not been found 
to have manifestations indicative of cognitive or thought 
impairment that could support ratings of 50 percent or 
higher.  Even as recently as in late 2003 to late 2004 (see 
VA clinical records), it was noted the veteran does not have 
delusions or perceptual disorder; he had good judgment; is 
oriented in time, place, person, and "memory for past, 
present and recent events"; and is "in contact with 
reality."  Even earlier, in December 1998 and in June 2002, 
C&P examiners noted that the veteran is alert and fully 
oriented, and displays good concentration and attention and 
impulse control.  He is slightly anxious, has constricted, 
but not flattened, affect, and appeared "rather depressed," 
and is vague and evasive as to details about his history, but 
has no delusions, hallucinations, or thought or perceptual 
disorders.  Gross memory is preserved.  There are a few 
notations as to a report of auditory hallucinations (see 
April 1994 C&P report; July 1991 private examination report); 
however, this appears to be based on reported history and the 
record does not reflect clinical findings as to impairment 
significant enough that would be consistent with these 
reports.  The lack of thought or cognitive dysfunction or 
perceptual problems was documented as long ago as in July 
1988, February 1991, and April 1994, during C&P examinations.  
The veteran was seen personally by VA and private doctors 
throughout the appeal period, and no professional indicates 
the veteran had difficulty with communication or that any 
professional could not comprehend what the veteran had 
reported due to speech impairment.  Nor has he had frequent 
panic attacks occurring more than once a week.           

Also important to an evaluation of the extent of PTSD, 
certainly for 70 percent or total ratings, is evidence 
indicating likelihood that the veteran may be a danger to 
himself or others, or at least has suicidal or homicidal 
ideation, or even significant anger or impulse control 
problems such that he is likely to become violent.  The Board 
has reviewed the entire record, and there is sparse evidence 
as to actual potential for violence.  There are a few reports 
dated in the late 1980s as to the veteran's threatening his 
stepson.  See Dr. R.C.G.'s March 1988 report.  Other than 
these, however, the record covering some 17 years does not 
include evidence that he actually assaulted or hurt anyone.  
Nor has he physically hurt himself.  Also, while a private 
evaluation report in late 1988 does document self-reported 
violent ideation, the record does not actually support that 
he consistently had such ideation over the years or that he 
ever acted on them, or if he had them thereafter, through the 
present time.  In fact, even earlier (see July 1988 C&P 
report), an examiner noted the veteran basically has a 
"depressive tone" and "explosive behaviour" referred by 
history, not based on clinical evaluation.  Recent VA 
clinical records and C&P reports document lack of 
"depressive ideas," or homicidal or suicidal ideation.  No 
hospitalization or confinement, the occurrence of which could 
reflect exacerbated psychiatric symptoms, is reflected in the 
record.  In fact, other than several outpatient visits and 
C&P examination evidence, the clinical record during the last 
several years is fairly sparse with respective to psychiatric 
treatment.       
  
Other relevant factors include the extent to which the 
ability to conduct routine daily activities is hampered or 
precluded depending on whether, and if so, to what extent, 
the veteran is compelled to engage in, e.g., obsessive 
rituals, or suffers from persistent panic attacks, or is so 
depressed that he cannot function independently, 
appropriately and effectively.  The evidence does not 
disclose obsessive or compulsive rituals.  VA clinical 
records do reflect consistent depression, sadness, and low 
motivation to be socially engaged, but not panic attacks 
around people or depression so significant that he definitely 
cannot function independently, appropriately, and 
effectively.  In fact, in recent clinical records, he denied 
depressive thoughts, more than once.  Thus, the veteran 
apparently has chronic, but intermittent and not constant, 
bouts of depression and sadness.    

As for evidence of inability to establish and maintain 
effective relationships, the veteran has a supportive social 
network that includes a wife and two children.  There appears 
to have been some basis to suggest marital distress and 
interpersonal conflicts due to temper, irritability and mood 
swings, in the early 1990s (see, e.g, April 1996 examination 
report; various lay statements, including those from the 
veteran's wife).  However, the bulk of the evidence 
thereafter does not reflect the veteran's own reports of 
extraordinary interpersonal conflicts with family members.  
In fact, VA clinical and C&P examination records dated within 
the last several years reflect that the veteran's wife 
accompanied him on numerous visits and participated in 
discussion during the visits, strongly indicating, overall, a 
supportive social environment and the ability to engage in 
effective social interaction, although perhaps not to a high 
level.  In fact, years ago, the same examiner who stated 
there is some basis to suggest interpersonal conflicts and 
marital distress also said the veteran has a tendency to 
"over report" personal conflicts and difficulties.  Thus, 
there is some evidence of difficulty with social 
relationships, but not impairment significant enough to 
warrant a 50 percent rating or higher.    

Another important criterion is the inability to adapt to 
stressful circumstances, including work or a worklike 
setting.  Even as recently as during the June 2002 C&P 
examination, the veteran reported he was working.  While the 
veteran reported being confined to the home at the June 2002 
C&P examination, and, also, during the December 1998 and June 
2002 C&P examinations, and claimed he in unable to work; the 
Social and Industrial Field Survey conducted in 1994 provides 
that the veteran did work sporadically in masonry, and as 
well, on personal but "work-like" pursuits like raising 
chickens and mowing the lawn, as confirmed by interviews with 
neighbors.  The veteran himself reported taking trips to the 
mountains.  Given the lack of clinical evidence of 
exacerbated PTSD symptoms in the last several years, it would 
hardly be sound to conclude that the 1994 Survey results are 
somehow outdated or wholly inaccurate and that the veteran's 
psychiatric state has markedly worsened in terms of ability 
to interact socially or engage in hobbies or recreational 
pursuits.  

Further, higher ratings take into account the ability to 
attend to basic personal appearance and hygiene.  The record 
consistently documents that the veteran has the ability to 
attend to basic grooming hygiene needs.  C&P examination 
reports dated in February 1991, August 1994, February 1996, 
December 1998, and June 2002 state that the veteran is clean; 
and casually, adequately, and appropriately dressed and 
groomed.  Private clinical examination records dated as long 
ago as in 1991 basically document similar findings.    

Furthermore, several examination reports dated in the last 
decade note the veteran's consistently vague and evasive 
responses to inquiries about relevant history.  This 
apparently was considered as part of a determination as to 
validity of clinical findings.  In pertinent part, a 
psychologist noted in his April 1996 report: "All tests were 
completed and the results can be accepted as generally valid 
with some reservations.  The MMPI validity scales suggest a 
tendency to over report personal conflicts, symptoms, and 
difficulties and thus the results are interpreted with 
caution."  One example, in addition to the inconsistency 
noted above as to the veteran's claim that he has been unable 
to work, is the issue of purportedly complete social 
isolation.  Again, the veteran lives with his wife and two 
children; his wife has been supportive over the years (she 
testified on his behalf as long ago as in 1989, on the issue 
of service connection).  The Social and Industrial Field 
Survey survey notes that the veteran maintains a friendly 
relationship with several neighbors, and that he is actively 
involved in church.  

The Board has noted the various Global Assessment of 
Functioning (GAF) scores assigned since the late 1980s.  
During this period, most of the GAF scores, as assigned by 
various VA and private professionals, ranged between 60 and 
70, with a few exceptions.  GAF is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms).  A score between 51 to 60 indicates moderate 
symptoms and moderately impaired occupational and social 
functioning.  A score between 61-70 indicates some mild 
symptoms or some difficulty in social and occupational 
functioning, but, in general, reflects fairly good 
functioning.

There are a few lower scores in the 50s assigned in the early 
1990s.  See July 1991 private evaluator's report as to GAF 
scores of 50 (past) and 60 (present), without further 
specification as to dates.  The totality of the clinical 
evidence covering most of the years encompassed in this 
appeal, however, does not show actual symptomatology 
corresponding to the score.  More specifically, during the 
1995 RO hearing, a private doctor, who reportedly saw the 
veteran in the early 1990s, opined as to what, in his 
opinion, the correct GAF score should have been.  This doctor 
opined that a score of 70 is incorrect; the correct score is 
55; and summarily discussed the veteran's persistent 
nightmares, sleep disturbance, irritability, anger, and 
social isolation.  Scores in the range between 51-60 
contemplates moderate functional impairment, but the record 
would suggest veteran's functional impairment has been more 
nearly a mild, or, at times, a mild-to-moderate extent.  
Clinical evidence suggesting "over reporting" of symptoms, 
and independent evidence (such as that found in the Social 
and Industrial Field Survey) inconsistent with the veteran's 
self-reported symptoms, taken together and viewed in the 
context of the whole record that includes other 
professionals' GAF scores in the 60-70 range based on 
clinical evaluation, tend not to buttress a conclusion that 
the few instances of scores in the 50s in the early 1990s 
have more probative value than the higher scores.  

Based on the foregoing, the Board concludes that a 30 percent 
rating most closely approximates the veteran's impairment due 
to PTSD up to June 4, 2003.   

Entitlement to a rating higher than 30 percent from June 5, 
2003 

As the evidence of record has been discussed in detail above, 
the Board need not repeat the discussion.  However, with 
respect to evidence of impairment from 
mid-2003 forward in particular, evidence of clinical 
treatment is relatively sparse during approximately the past 
decade.  This gap in evidence of treatment continues until 
around mid-2003, when the veteran began to present himself at 
a VA medical facility.  In fact, the RO's decision to 
increase the rating to 30 percent effective June 2003 was 
largely based on the presence of such contemporaneous 
treatment records.  They do not, however, reflect progressive 
deterioration such that PTSD-specific symptoms associated 
with a 50 percent rating are presently manifested.  

Most recent VA clinical records suggest the onset of adult 
dementia, which presents some deficit as to cognitive 
functioning, to include forgetfulness, memory loss, and 
impaired concentration, as reported primarily by the 
veteran's wife.  The clinical records suggest the veteran 
himself acknowledges his advanced age plays a role; and 
October 2004 VA clinical records clearly document a diagnosis 
of "cognitive disorder" characterized as adult dementia.  
When it is not possible to separate the effects of service- 
and nonservice-connected conditions, the doctrine of 
reasonable doubt dictates that the veteran's disability be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) ().

In sum, record indicates that the veteran does still have 
some PTSD-specific symptoms (nightmares about service 
experiences and loss of sleep as a result), and other 
psychiatric symptoms like irritability and anger that 
adversely affects interpersonal relationships to some degree.  
However, overall, he is not more than mildly, or at times, 
moderately, impaired for most of the pertinent time period, 
and more recently, not more than moderately impaired.  Nor 
does the evidence support a conclusion that the symptoms have 
gradually worsened; the relatively constant GAF scores 
spanning some decade and a half, even through mid-2003 (when 
the 30 percent rating became effective) tend disfavor a 
conclusion as to progressive deterioration of the psychiatric 
state through the present time to warrant a rating 50 percent 
or higher.  

Further, the veteran has not had gross impairment in thought 
processes or communication or speech.  He does not have 
persistent delusions or hallucinations specifically 
attributed to PTSD.  None of the medical records describes 
gross inappropriate behavior.  Persistent danger of hurting 
himself or others has not been demonstrated.  None of the 
medical records describes intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  The veteran has been consistently 
described as fully oriented; he does not demonstrate 
disorientation to time or place, except to the extent that 
recent evidence suggests some cognitive deficit due to 
dementia (some memory, concentration, and judgment problems).  
He certainly does not have more significant problems such as 
memory loss for names of close relatives, own occupation, or 
own name.  Nor does the evidence show that, due the PTSD, the 
veteran has symptoms resulting in severe impairment of 
ability to establish and maintain effective or favorable 
interpersonal relationships.  

With the preponderance of evidence against higher rating of 
50 percent or higher, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005).  


II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

The duty to notify was met with the RO's May 2002 letter, 
which explained that the evidence, lay and/or medical, must 
document worsened PTSD symptoms.  It further explained that, 
if he provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  In May 2004, the 
Appeals Management Center sent the veteran a second letter, 
which not only meets the first three elements of a VCAA 
notice, but the fourth as well, as it asked him to send any 
evidence in his possession that pertains to his claim.  The 
2002 and 2005 Supplemental Statements of the Case (SSOCs) 
included the text of 38 C.F.R. § 3.159, from which the fourth 
element is derived.  Also, the SOC, numerous SSOCs, and 
rating decisions, together, kept the veteran abreast of the 
status of his case and why an even higher evaluation is not 
warranted.  


The Board acknowledges that VCAA notification was 
accomplished after the issuance of the rating decision 
appealed.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times, and 
said, at p. 120, that where, as here, a Section 5103(a) 
notice was not mandated at the time of the issuance of the 
pertinent rating decision (here, VCAA was not enacted until 
years after appeal was perfected), there is no error in not 
providing a notice before the rating decision.  Rather, the 
veteran has a right to content-complying notice during 
appeal, which was provided here, more than once.    

Even after the issuance of the May 2005 SSOC, the veteran did 
not specifically claim that VA failed to comply with VCAA 
notice requirements, or that he has any evidence in his 
possession required for full and fair adjudication of the 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  
Moreover, the Board notes that VAOPGCPREC 8-2003 held that, 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, section 5103(a) notice was 
not required at the time that service connection was claimed 
- and granted - for PTSD, and the appeal arose from a notice 
of disagreement with the initial disability evaluation 
assigned.  Hence, section 7105(d) procedures were properly 
followed.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA and private treatment records, multiple 
C&P examination reports, lay statements, and hearing 
testimony.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise his right to do so.  He did not 
report the existence of additional pertinent records despite 
appropriate, multiple notices that he may do so.  Based upon 
the foregoing, the Board concludes that VA has met its duty-
to-assist obligations.   


ORDER

An increased disability evaluation of 30 percent, but not 
higher, for PTSD, for the period before June 5, 2003, is 
granted.  

An increased disability evaluation higher than 30 percent for 
PTSD, from 
June 5, 2003 forward, is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


